Citation Nr: 1521167	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-04 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for degenerative disc disease at L4-5 and L5-S1.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989 and from
December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Jackson, Mississippi.  The Veteran requested a BVA Travel Board Hearing in a July 2009 statement.  However, in a February 2014 written statement, he indicated that he was withdrawing his hearing request.  Thus his hearing request is deemed withdrawn.  38 C F R § 20 704(d)
(2014).

This case was most recently before the Board in April 2014 when the entitlement sought on appeal was denied.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a January 2015 Order, the Court remanded the appeal for further development consistent with the terms of a Joint Motion for Remand (JMR).

The Board notes that the Veteran argues that his service connected low back disability has resulted in his present unemployment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must consider entitlement to a total disability rating based on individual unemployability (TDIU) when a claimant seeks an increased rating for a service-connected disability, if a TDIU claim is expressly raised by the claimant or raised by the evidence of record.  However, in the present case, the Veteran's claim for TDIU was most recently before the Board in January 2015 wherein it was Remanded for the purpose of referring the TDIU issue to the Director of Compensation Services.  The RO/AMC should be mindful of the development taken in the Remand below and how it could potentially influence the outcome of the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the JMR, it is necessary to remand this appeal because the actions directed in the July 2011 remand were not substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives).  Specifically, the examiner was asked to provide an examination to determine the current severity of the Veteran's service-connected back disability, including detailed information regarding any neurological impairment found.  Although the examiner noted that the Veteran has radicular pain and other signs and symptoms due to radiculopathy, including pain in the right and left lower extremities, the examiner failed to indicate the nerve roots involved and the severity of the radiculopathy.  As such, the Board does not have sufficient detail to make a fully informed decision on the Veteran's claim and an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who examined the Veteran in September 2011 (if available; otherwise, to another appropriate physician) for an addendum opinion.  If the examiner needs to examine the Veteran again, or obtain additional studies, these actions should be completed before the final opinion.  The examiner is asked to review the file, including a copy of this remand.  The report should indicate such a review was completed.  

For any neurological impairment found to be associated with the service-connected lumbar disk disease, the examiner is asked to:

(a) identify the specific nerve(s) so affected, and

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerve(s).

All symptoms and limitations caused by any such related neurological impairment, including erectile dysfunction, should be discussed.  The examiner is asked to specifically address the September 2011 VA examination finding that the Veteran has "radicular pain" and "other signs or symptoms of radiculopathy".  

A complete rationale for all opinions expressed should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated along with rationale for such an opinion.

2. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  The RO/AMC should also reexamine the TDIU claim in light of any decision made with respect to the increased rating issue.

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

